IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,            : No. 4 MM 2017
                                         :
                  Respondent             :
                                         :
                                         :
            v.                           :
                                         :
                                         :
WILLIAM PIERCE,                          :
                                         :
                  Petitioner             :


                                     ORDER



PER CURIAM

      AND NOW, this 10th day of February, 2017, the Application for the Assignment

of Counsel is DENIED.